DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 4/25/2022 has been entered and made of record.
Acknowledgment 
Claims 13, 15, and 28, amended on 4/25/2022, are acknowledged by the examiner.  
Response to Arguments
Applicant’s arguments with respect to claims 13, 15, 28, and their dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the 35 U.S.C. 112(a) rejection, the amendment filed on 4/25/2022 addresses the issue.  As a result, the 35 U.S.C. 112(a) rejection is withdrawn.
Regarding the U.S.C. 103 rejection, the Applicant amended the claim then presented several arguments.
Regarding the Tokunaga reference, the Applicant first argued that, “First, Tokunaga does not teach that the distance between an objective lens and a sample base 3 remains constant, and thus does not disclose that the distance between an objective lens and a sensor 1 (mounted on the sample base 3) remains constant.” [Paragraph 3 on page 9 of the Remarks].  To support this argument, the Applicant cited several paragraphs of Tokunaga [Tokunaga: col. 3, line 3-30; col. 5, line 17-22] to show that the tip portion of the objective lens is moving, then argued that the distance from the tip portion of the objective lens to the sample base cannot be a constant.           Examiner respectfully disagrees with the Applicant’s argument for several reasons.  First it is noted that the argument is related the claim limitation “wherein a distance between the first image sensor and at least a part of the first objective remains constant”.  Second, as it was noted in the Office action, the sensor in the Tokunaga’s system is installed at the sample base (i.e. a non-contact sensor 1 mounted on the sample base 3) [Tokunaga: col. 2, line 63-64].  Third, it is correct that Tokunaga describes the tip portion of the objective lens is moving; however, Tokunaga also indicates that his system can keep the distance between the tip portion of the objective lens and the sample base as a constant (i.e. While the control switch 12 is ON, the controller 13 performs control to keep the relative distance between the tip portion of the objective lens 5 and the sample base 3 constant.) [Tokunaga: col. 4, line 23-26].  This statement is repeated 15 times in Tokunaga’s abstract, specification, and claims [Tokunaga: Abstract; col. 3, line 33-35; col. 3, line 36-39; col. 4, line 23-26; col. 4, line 45-49; col. 5, line 27-29; col. 6, line 13-15; col. 6, line 16-19; col. 6, line 52-55; col. 7, line 7-9; col. 7, line 51-53; col. 8, line 20-23; col. 8, line 57-59; col. 11, line 20-23; col. 12, line 10-14].  Tokunaga also indicates the reason why his system is performing this way (i.e. a control unit that controls the moving mechanism based on information detected by the displacement detection system to keep the relative distance between the tip portion of the objective lens and the sample base constant, so as to maintain a focused condition) [Tokunaga: col. 12, line 10-14].  Since distance between the tip portion of the objective lens and the sample base is constant, the distance between the tip portion of the objective lens and the sensor is also constant, because the sensor in the Tokunaga’s system is installed at the sample base.  As a result, Tokunaga teaches “wherein a distance between the first image sensor and at least a part of the first objective remains constant”. As a result, the Applicant’s argument “Tokunaga does not teach that the distance between an objective lens and a sample base 3 remains constant, and thus does not disclose that the distance between an objective lens and a sensor 1 (mounted on the sample base 3) remains constant” is not persuasive.
Second, the Applicant also argued that, “Second, there would have been no motivation to modify the combination of Kazakevich, ltkowitz, and Tesar with Tokunaga. Tokunaga's apparatus does not involve an image sensor.” [Paragraph 4 on page 10 of the Remarks].
Examiner respectfully disagrees with the Applicant’s argument for at least two reasons. First, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Tokunaga clearly indicates the reason for his system to have this feature: “a control unit that controls the moving mechanism based on information detected by the displacement detection system to keep the relative distance between the tip portion of the objective lens and the sample base constant, so as to maintain a focused condition” [Tokunaga: col. 12, line 10-15]. Second, in response to applicant's argument that Tokunaga is nonanalogous art because Tokunaga's apparatus does not involve an image sensor, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case it is noted that Tokunaga’s invention is designed to address a problem in a microscope’s observation, which causes a degradation of observation images: “a slight change in the distance between the objective lens and the sample will greatly degrade an observation image” [Tokunaga: col. 1, line 28-30]. Tokunaga describes his solution as follow: “a control unit that controls the moving mechanism based on information detected by the displacement detection system to keep the relative distance between the tip portion of the objective lens and the sample base constant, so as to maintain a focused condition” [Tokunaga: col. 12, line 10-15]; “since the relative distance between the tip portion of the objective lens 5 and the sample base 3 is kept constant, no observation image blurs, and good observation images can be obtained for a long period of time” [Tokunaga: col. 8, line 57-60]. Since Tokunaga discloses that his system uses a sensor [Tokunaga: col. 2, line 63-64], and its function is used to obtain focused images based on a constant distance from its location with the tip of the objective lens [Tokunaga: col. 8, line 57-60, col. 12, line 10-15].  Hence it is clear from these descriptions that Tokunaga uses an image sensor. As a result, the Applicant’s argument “there would have been no motivation to modify the combination of Kazakevich, ltkowitz, and Tesar with Tokunaga. Tokunaga's apparatus does not involve an image sensor” is not persuasive. 
Third, the Applicant further argued that, “Third, it is well settled that "there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006); MPEP 2142. The Office Action asserts that the combination of Tokunaga with the other references "will enable the system effectively suppress the occurrence of defocusing even during observation over a long period of time." (1/25/2022 Office Action at p. 12.) It is respectfully submitted that such reasoning lacks rational underpinning.” [Paragraph 2 on page 11 of the Remarks].
Examiner respectfully disagrees. As it was discussed in the response for the second argument, Tokunaga clearly identify the problem that his invention will try to solve “a slight change in the distance between the objective lens and the sample will greatly degrade an observation image” [Tokunaga: col. 1, line 28-30]. Tokunaga explains his approach “since the relative distance between the tip portion of the objective lens 5 and the sample base 3 is kept constant, no observation image blurs, and good observation images can be obtained for a long period of time” [Tokunaga: col. 8, line 57-60], then confirms the feature of his solution  “a control unit that controls the moving mechanism based on information detected by the displacement detection system to keep the relative distance between the tip portion of the objective lens and the sample base constant, so as to maintain a focused condition” [Tokunaga: col. 12, line 10-15].  Therefore, the Applicant’s argument “It is respectfully submitted that such reasoning lacks rational underpinning” is not persuasive.

Regarding the Kazakevich reference, first the Applicant argued that, “First, the Office Action fails to provide any reason or motivation for modifying Kazakevich's device with ltkowitz.” [Paragraph 4 on page 12 of the Remarks]. 
Examiner respectfully disagrees.  In the Office action, the citation clearly indicates the motion of modifying Kazakevich's device with ltkowitz is to produce a more compact, lightweight, and generally higher-performing image acquisition system (i.e. Endoscopic imaging systems (e.g., systems 15, 28) may be provided in a variety of configurations including rigid or flexible endoscopes. Rigid endoscopes include a rigid tube housing a relay lens system for transmitting an image from a distal end to a proximal end of the endoscope, where it is then typically captured by an image sensor (or sensors, in the case of a stereo endoscope). Current rigid endoscopes may also package the optics and cameras inside the shaft of the endoscope itself, making a more compact, lightweight, and generally higher-performing image acquisition system) [Itkowitz: col. 7, line 44-53]. As a result, the Applicant’s argument “the Office Action fails to provide any reason or motivation for modifying Kazakevich's device with ltkowitz” is not persuasive.
Second, the Applicant argued that, “Second, Kazakevich teaches against having image sensors in the shaft 2, and at most, suggests having image sensors in the main body 5.” [Paragraph 4 on page 13 of the Remarks].
Examiner respectfully disagrees. First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the claims are rejected under 35 U.S.C. 103 as being unpatentable over Kazakevich (US Patent 9,204, 787 B2), (“Kazakevich”), in view of Itkowitz et al. (US Patent 10,548,459 B2), (“Itkowitz”), in view of Tesar (US Patent Application Publication 2017/0143442 A1), (“Tesar”), in view of Tokunaga et al. (US Patent 7,130,116 B2), (“Tokunaga”). Second, as is shown in the previous section, ltkowitz discloses the reason why the image sensors, or the camera, are integrated to the shaft: (i.e. Endoscopic imaging systems (e.g., systems 15, 28) may be provided in a variety of configurations including rigid or flexible endoscopes. Rigid endoscopes include a rigid tube housing a relay lens system for transmitting an image from a distal end to a proximal end of the endoscope, where it is then typically captured by an image sensor (or sensors, in the case of a stereo endoscope). Current rigid endoscopes may also package the optics and cameras inside the shaft of the endoscope itself, making a more compact, lightweight, and generally higher-performing image acquisition system) [Itkowitz: col. 7, line 44-53]. As a result, the Applicant’s argument “Kazakevich teaches against having image sensors in the shaft 2, and at most, suggests having image sensors in the main body 5” is not persuasive.   
Third, based on above arguments, the Applicant argued that, “In view of the above, the combination of Kazakevich, ltkowitz, Tesar, and Tokunaga fails to teach or suggest that the interior of a shaft includes a first image sensor and a second image sensor.” [Paragraph 2 on page 14 of the Remarks].
Examiner respectfully disagrees. From the responses discussed in the previous sections, Kazakevich, ltkowitz, Tesar, and Tokunaga teach that image sensors can be attached to the shaft (i.e. Endoscopic imaging systems (e.g., systems 15, 28) may be provided in a variety of configurations including rigid or flexible endoscopes. Rigid endoscopes include a rigid tube housing a relay lens system for transmitting an image from a distal end to a proximal end of the endoscope, where it is then typically captured by an image sensor (or sensors, in the case of a stereo endoscope). Current rigid endoscopes may also package the optics and cameras inside the shaft of the endoscope itself, making a more compact, lightweight, and generally higher-performing image acquisition system) [Itkowitz: col. 7, line 44-53]. As a result, the Applicant’s argument “the combination of Kazakevich, ltkowitz, Tesar, and Tokunaga fails to teach or suggest that the interior of a shaft includes a first image sensor and a second image sensor” is not persuasive.   

	Moreover, the Applicant also argued that, “The combination of Kazakevich, ltkowitz, Tesar, and Tokunaga fails to teach or suggest a rotation of the first objective corresponds with a translational movement of the first objective.” [Paragraph 2 on page 14 of the Remarks].
Examiner respectfully disagrees. For example, Tokunaga discloses this argued limitation as follow: “a rotation of the first objective corresponds with a translational movement of the first objective.” ((i.e. The controller 13 controls the motor 10 in accordance with the retract signal to lower the objective lens 5. With this operation, the objective lens 5 is moved to a position sufficient distant from the sample base 3, thus allowing the objective lenses 5 to be switched by the rotation of the revolver 6) [Tokunaga: col. 5, line 7-12]; (i.e. The microscope further has a revolver 6 that holds the objective lens 5, a motor 10 that moves the objective lens 5 together with the revolver 6 along the optical axis) [Tokunaga: col. 3, line 18-20] – Note: Tokunaga discloses that the objective can be moved (i.e. translated) by the motor, and rotated by the revolver) . In addition to Tokunaga, 
Kazakevich, ltkowitz, and Tesar also disclose the argued limitation as follow:“a rotation of the first objective ((i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes, and (ii) synchronously, inversely piston the first and second optical channels along their respective axes; wherein each of the first and second optical channels comprises a direction of view prism, an objective lens, at least one optical relay and an ocular portion) [Kazakevich: col. 6, line 48-55]; (i.e. In some embodiments, the objective lens 4005 or pairs of converging optical trains is rotatable and is coupled to the ring 4015) [Tesar: para. 1553]) corresponds with a translational movement of the first objective” ((i.e. The imaging lens(es) can be translated in an orthogonal and/or transverse direction (e.g., x- and/or y-axis) to adjust a convergence angle with changes in the working distance) [Tesar: para. 1205]; (i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239]; (i.e. In some embodiments, movement control system 10130 can provide two rotational degrees of freedom and at least two translation degrees of freedom. For example, as shown in FIG. 8, the movement control system 10130 can allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 (which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis) [Tesar: para. 1250; Fig. 8 – Note: Tesar discloses mechanisms for a rotation movement associated with the translation movement]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination.) [Tesar: para. 1246] – Note: Tesar discloses that his system can perform multiple combinations of rotation and translation for several components included the objective lens in the imager). From example citations above, the Applicant’s argument “The combination of Kazakevich, ltkowitz, Tesar, and Tokunaga fails to teach or suggest a rotation of the first objective corresponds with a translational movement of the first objective” is not persuasive.   
Accordingly, the Examiner respectfully maintains the rejections and applicability of the arts used.   

Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 13-21, 23, and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kazakevich (US Patent 9,204, 787 B2), (“Kazakevich”), in view of Itkowitz et al. (US Patent 10,548,459 B2), (“Itkowitz”), in view of Tesar (US Patent Application Publication 2017/0143442 A1), (“Tesar”), in view of Tokunaga et al. (US Patent 7,130,116 B2), (“Tokunaga”).
Regarding claim 13, Kazakevich meets the claim limitations as follow.
An apparatus for capturing a stereo image (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], comprising: a shaft (i.e. a shaft) [Kazakevich: col. 2, line 18] having a proximal end, a distal end  (i.e. a single optical path extending from the distal end of the endoscope to the proximal end of the endoscope) [Kazakevich: col. 1, line 20-22; Fig. 5], and an interior (i.e. FIG. 5 shows the internal support and alignment elements for the face cam followers 19, 20 (which are themselves shown in FIG. 6)) [Kazakevich: col. 4, line 20-22; Figs. 5-6], the interior including: a first objective (i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D] rotatable about a first optical axis (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3] and having a first viewing direction (i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D]; a first image sensor (i.e. image sensor) [Kazakevich: col.1, line 55] receiving images generated by the first objective ((i.e. two parallel optical paths transferring independent optical images to a 3D video camera, where the separate images are received by image sensor(s)) [Kazakevich: col. 1, line 53-55]; (i.e. if desired, stereo endoscope 100 may be permanently coupled to, and integrated with, a 3D camera) [Kazakevich: col. 5, line 63-64]); a second objective (i.e. an objective lens) [Kazakevich: col. 1, line 24] rotatable about a second optical axis (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3] and having a second viewing direction (i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D]; a second image sensor (i.e. image sensor) [Kazakevich: col.1, line 55] receiving images generated by the second objective ((i.e. two parallel optical paths transferring independent optical images to a 3D video camera, where the separate images are received by image sensor(s)) [Kazakevich: col. 1, line 53-55] ; (i.e. if desired, stereo endoscope 100 may be permanently coupled to, and integrated with, a 3D camera) [Kazakevich: col. 5, line 63-64]); anda cam mechanism ((i.e. an actuating mechanism) [Kazakevich: col. 2, line 22]; (i.e. face cam) [Kazakevich: col. 4, line 20; Fig. 4] ; (i.e. the face cam followers) [Kazakevich: col. 4, line 39; Fig. 5]) coupling the first objective and the second objective (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes, and (ii) synchronously, inversely piston the first and second optical channels along their respective axes) [Kazakevich: col. 2, line 22-26], such that a viewing direction of the apparatus (i.e. there is provided a method for stereoscopically viewing an operative field) [Kazakevich: col. 2, line 27-29] is rotated by simultaneous rotation of the first objective and the second objective (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 22-24], and such that a rotation of the first objective (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes, and (ii) synchronously, inversely piston the first and second optical channels along their respective axes; wherein each of the first and second optical channels comprises a direction of view prism, an objective lens, at least one optical relay and an ocular portion) [Kazakevich: col. 6, line 48-55] corresponds with a translational movement of the first objective, wherein a distance between the first image sensor and at least a part of the first objective remains constant. 
Kazakevich does not explicitly disclose the following claim limitations (Emphasis added).
An apparatus for capturing a stereo image, comprising: a shaft having a proximal end, a distal end, and an interior, the interior including: a first objective rotatable about a first optical axis and having a first viewing direction; a first image sensor receiving images generated by the first objective; a second objective rotatable about a second optical axis and having a second viewing direction; a second image sensor receiving images generated by the second objective; and a cam mechanism coupling the first objective and the second objective, such that a viewing direction of the apparatus is rotated by simultaneous rotation of the first objective and the second objective, and such that corresponds with a translational movement of the first objective, wherein a distance between the first image sensor and at least a part of the first objective remains constant.
It is noted that Kazakevich indicates the 3D camera can be integrated with the endoscope [Kazakevich: col. 5, line 63-64]. However Kazakevich is silent about the location of the image sensors related to the shaft. Itkowitz further discloses that image sensors are located inside the shaft of the endoscope.
a first image sensor receiving images generated by the first objective ((i.e. Endoscopic imaging systems (e.g., systems 15, 28) may be provided in a variety of configurations including rigid or flexible endoscopes. Rigid endoscopes include a rigid tube housing a relay lens system for transmitting an image from a distal end to a proximal end of the endoscope, where it is then typically captured by an image sensor (or sensors, in the case of a stereo endoscope). Current rigid endoscopes may also package the optics and cameras inside the shaft of the
endoscope itself, making a more compact, lightweight, and generally higher-performing image acquisition system) [Itkowitz: col. 7, line 44-53]; (i.e. Digital-image based endoscopes have a "chip on tip" (COT) design in which a distal digital sensor such as a one or more charge-coupled device (CCD) or a complementary metal oxide semiconductor (CMOS) devices acquire the image data. These imaging chips are used with small lens assemblies which are mounted inside the endoscope shaft) [Itkowitz: col.8, line 6-12]); ……a second image sensor receiving images generated by the second objective ((i.e. Endoscopic imaging systems (e.g., systems 15, 28) may be provided in a variety of configurations including rigid or flexible endoscopes. Rigid endoscopes include a rigid tube housing a relay lens system for transmitting an image from a distal end to a proximal end of the endoscope, where it is then typically captured by an image sensor (or sensors, in the case of a stereo endoscope). Current rigid endoscopes may also package the optics and cameras inside the shaft of the endoscope itself, making a more compact, lightweight, and generally higher-performing image acquisition system) [Itkowitz: col. 7, line 44-53]; (i.e. Digital-image based endoscopes have a "chip on tip" (COT) design in which a distal digital sensor such as a one or more charge-coupled device (CCD) or a complementary metal oxide semiconductor (CMOS) devices acquire the image data. These imaging chips are used with small lens assemblies which are mounted inside the endoscope shaft) [Itkowitz: col.8, line 6-12]);
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich with Itkowitz to install a camera inside the shaft.  
Therefore, the combination of Kazakevich with Itkowitz will enable developers for creating a more compact, lightweight, and generally higher-performing image acquisition system [Itkowitz: col. 7, line 44-53]. 
Kazakevich and Itkowitz do not explicitly disclose the following claim limitations (Emphasis added).
An apparatus for capturing a stereo image, comprising: a shaft having a proximal end, a distal end, and an interior, the interior including: a first objective rotatable about a first optical axis and having a first viewing direction; a first image sensor receiving images generated by the first objective; a second objective rotatable about a second optical axis and having a second viewing direction; a second image sensor receiving images generated by the second objective; and a cam mechanism coupling the first objective and the second objective, such that a viewing direction of the apparatus is rotated by simultaneous rotation of the first objective and the second objective, and such that a rotation of the first objective corresponds with a translational movement of the first objective, wherein a distance between the first image sensor and at least a part of the first objective remains constant.
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
a rotation of the first objective ((i.e. In some embodiments, the objective lens 4005 or pairs of converging optical trains is rotatable and is coupled to the ring 4015) [Tesar: para. 1553]; (i.e. a rotatable structure configured to rotate about a longitudinal axis of the objective lens) [Tesar: para. 0702]; (i.e. the rotatable structure is attached to the objective lens so that rotation of the rotatable structure causes the objective lens to rotate) [Tesar: para. 0704]) corresponds with a translational movement of the first objective ((i.e. The imaging lens(es) can be translated in an orthogonal and/or transverse direction (e.g., x- and/or y-axis) to adjust a convergence angle with changes in the working distance) [Tesar: para. 1205]; (i.e. movement includes translation along three orthogonal axes and rotation about two of the three orthogonal axes) [Tesar: para. 0769]; (i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239]; (i.e. In some embodiments, movement control system 10130 can provide two rotational degrees of freedom and at least two translation degrees of freedom. For example, as shown in FIG. 8, the movement control system 10130 can allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 (which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis. In some embodiments, apparatus 10130 can provide at least one translational degree of freedom.) [Tesar: para. 1250; Fig. 8 – Note: Tesar discloses mechanisms for a rotation movement associated with the translation movement]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination.) [Tesar: para. 1246] – Note: Tesar discloses that his system can perform multiple combinations of rotation and translation for several components included the objective lens in the imager).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to program the movement control system so that it correlates the rotation of the objective with its translation.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system provide different views from different stereo perspectives to produce 3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415]. 
Kazakevich, Itkowitz, and Tesar do not explicitly disclose the following claim limitations (Emphasis added).
wherein a distance between the first image sensor and at least a part of the first objective remains constantt.
However, in the same field of endeavor Tokunaga further discloses the claim limitations and the deficient claim limitations as follows:
wherein a distance between the first image sensor and at least a part of the first objective remains constant ((i.e. a control unit that controls the moving mechanism based on information detected by the displacement detection system to keep the relative distance between the tip portion of the objective lens and the sample base constant, so as to maintain a focused condition) [Tokunaga: col. 12, line 10-15]; (i.e. since the relative distance between the tip portion of the objective lens 5 and the sample base 3 is kept constant, no observation image blurs, and good observation images can be obtained for a long period of time) [Tokunaga: col. 8, line 57-60]; (i.e. a non-contact sensor 1 mounted on the sample base 3) [Tokunaga: col. 2, line 63-64] – Note: Tokunaga discloses that the sensor in mounted on the sample base.  Hence the constant distance between the objective lens and the sample base is also the constant distance between the objective lens and the sensor. In addition, Tokunaga also discloses the motivation of his invention)).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich, Itkowitz, and Tesar with Tokunaga to program the control system so that the distance between the objective lens and the sensor.  
Therefore, the combination of Kazakevich, Itkowitz, and Tesar with Tokunaga will enable the system effectively suppress the occurrence of defocusing even during observation over a long period of time. [Tokunaga: col. 12, line 10-15, col. 8, line 57-60]. 

Regarding claim 14, Kazakevich and Itkowitz meet the claim limitations as set forth in claim 13.
Kazakevich further meets the claim limitations as follow.
The apparatus of claim 13 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the cam mechanism ((i.e. an actuating mechanism) [Kazakevich: col. 2, line 22]; (i.e. face cam) [Kazakevich: col. 4, line 20; Fig. 4]) comprises: a first viewing direction device ((i.e. each of the first and second optical channels) [Kazakevich: col. 1, line 20; Figs. 2A-2D]; (i.e. optical tube) [Kazakevich: col. 4, line 22; Figs. 2A-2D]) coupled to the first objective ((i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D]; (i.e. wherein each of the first and second optical channels comprises a direction of view prism, an objective lens, at least one optical relay and an ocular portion) [Kazakevich: col. 6, line 53-55]) and rotatable about the first optical axis (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8]; wherein the cam mechanism ((i.e. an actuating mechanism) [Kazakevich: col. 2, line 22]; (i.e. face cam) [Kazakevich: col. 4, line 20; Fig. 4] ; (i.e. the face cam followers) [Kazakevich: col. 4, line 39; Fig. 5]) couples a rotation of the first viewing direction device (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8] to translational movement of the first objective.
Kazakevich and Itkowitz do not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 13, wherein the cam mechanism comprises: a first viewing direction device coupled to the first objective and rotatable about the first optical axis; wherein the cam mechanism couples a rotation of the first viewing direction device to translational movement of the first objective.  
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
((i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239]; (i.e. In some embodiments, movement control system 10130 can provide two rotational degrees of freedom and at least two translation degrees of freedom. For example, as shown in FIG. 8, the movement control system 10130 can allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 (which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis. In some embodiments, apparatus 10130 can provide at least one translational degree of freedom.) [Tesar: para. 1250; Fig. 8]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination.) [Tesar: para. 1246]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to program the movement control system so that it correlates the rotation of the objective with its translation.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system provide different views from different stereo perspectives to produce 3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415]. 

Regarding claim 15, Kazakevich meets the claim limitations as set forth in claim 13.
Kazakevich further meets the claim limitations as follow.
The apparatus of claim 13 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the cam mechanism ((i.e. an actuating mechanism) [Kazakevich: col. 2, line 22]; (i.e. face cam) [Kazakevich: col. 4, line 20; Fig. 4]) comprises:
a cam carrier (i.e. an actuating mechanism) [Kazakevich: col. 2, line 22] on a drive shaft in the interior of the shaft (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3]; the drive shaft rotationally coupled to the first objective and the second objective (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3].

Regarding claim 16, Kazakevich meets the claim limitations as set forth in claim 16.
Kazakevich further meets the claim limitations as follow.
The apparatus of claim 15 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the drive shaft is between the first objective and the second objective ((i.e. first and second optical channels extending along the shaft) [Kazakevich: col. 2, line 19; Figs. 1-4]; (i.e. Actuator 3 is captive and rotationally sealed within body 5 of stereo endoscope 100 with only its knurled outer surface protruding from the interior of body 5. Actuator 3, when revolved by the user, rotates the cam-ring gear assembly by way of a gear or timing belt connection 18. In this way, rotation of actuator 3 rotates face cam 17 and ring gear 16, whereby to rotate and piston optics tube assemblies 1 as will hereinafter be discussed) [Kazakevich: col. 4, line 30-37; Figs. 3-4; Note: As it shown in Fig. 3, the actuator 3 is on the top and at a position between the first and the second channels]).

Regarding claim 17, Kazakevich meets the claim limitations as set forth in claim 13.
Kazakevich further meets the claim limitations as follow.
The apparatus of claim 13 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the first viewing direction is offset from the first optical axis and the second viewing direction is offset from the second optical axis (i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D].  

Regarding claim 18, Kazakevich and Itkowitz meets the claim limitations as set forth in claim 17.
Kazakevich further meets the claim limitations as follow.
The apparatus of claim 17 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the first viewing direction and the second viewing direction remain parallel (i.e. two parallel optical paths transferring independent optical images to a 3D video camera, where the separate images are received by image sensor(s)) [Kazakevich: col. 1, line 53-55] during rotation of the first objective and the second objective (i.e. typically two parallel optical paths transferring independent
optical images to a 3D video camera) [Kazakevich: col. 1, line 53-54; Please see parallel direction views in Fig. 3].
Kazakevich and Itkowitz do not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 17, wherein the first viewing direction and the second viewing direction remain parallel during rotation of the first objective and the second objective.
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
wherein the first viewing direction and the second viewing direction remain parallel during rotation of the first objective and the second objective (i.e. As shown in the illustrated embodiment, the movement control system 10130 can include a first plate element 10150 and a second plate element 10155 which can be rotatable coupled. The second plate element 10155 can include first and second supports 10160, 10165 to which the imager 18 can be attached. In some embodiments, the first and second plate elements 10150, 10155 can be rotatable coupled such that the axis of rotation of the two plate elements 10150, 10155 is parallel and/or collinear with axis 10140) [Tesar: para. 1252; Fig. 8].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to configure two viewing directions remain in parallel during the rotation. Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system to produce stereo/3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415]. 

Regarding claim 19, Kazakevich meets the claim limitations as set forth in claim 13.
Kazakevich further meets the claim limitations as follow.
The apparatus of claim 13 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the first image sensor does not rotate with with the rotation of the first objective ((i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3]; (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8]).
Kazakevich does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 13, wherein the first image sensor does not rotate with the rotation of the first objective.
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
wherein the first image sensor (i.e. wherein the camera) [Tesar: para. 0803]  does not rotate ((i.e. is configured to be able to remain stationary while the rotating ring 4015 rotates. The assistant camera 4010 can be configured to acquire images of the surgical site as the optical axes of the assistant camera 4010 and the primary surgeon camera can be configured to be substantially parallel and/or can be configured to be directed to the same or similar region of the surgical site) [Tesar: para. 1553]; (i.e. In various embodiments, the gimbal does not provide roll of the camera(s), for example, about the axis 10140) [Tesar: para. 1254]; (i.e. This assembly does not introduce roll in an oblique view, but could be positioned in a vertical position to have some roll if that is desired. For example, if one wants to roll the view slightly to one side or another so one or the other eye's view is not obstructed by tool use in the surgical opening when the surgical microscope camera is used in a substantially vertical position) [Tesar: para. 1354]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to program the movement control system so that it correlates the rotation of the objective with its translation.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system provide different views from different stereo perspectives to produce 3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415]. 

Regarding claim 20, Kazakevich meets the claim limitations as set forth in claim 13.
Kazakevich further meets the claim limitations as follow.
The apparatus of claim 13 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein translational movement of the first objective occurs simultaneously with opposite translational movement of the second objective (i.e. (ii) synchronously, inversely piston the first and second optical channels along their respective axes) [Kazakevich: col. 2, line 22-26]) [Kazakevich: col. 2, line 22-24].
Kazakevich and Itkowitz do not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 13, wherein translational movement of the first objective occurs simultaneously with opposite translational movement of the second objective.
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
wherein translational movement ((i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239]; (i.e. In some embodiments, movement control system 10130 can provide two rotational degrees of freedom and at least two translation degrees of freedom. For example, as shown in FIG. 8, the movement control system 10130 can allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 (which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis. In some embodiments, apparatus 10130 can provide at least one translational degree of freedom.) [Tesar: para. 1250; Fig. 8]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination.) [Tesar: para. 1246]) ((i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239]; (i.e. In some embodiments, movement control system 10130 can provide two rotational degrees of freedom and at least two translation degrees of freedom. For example, as shown in FIG. 8, the movement control system 10130 can allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 (which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis. In some embodiments, apparatus 10130 can provide at least one translational degree of freedom.) [Tesar: para. 1250; Fig. 8]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination.) [Tesar: para. 1246]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to program the movement control system so that it correlates the rotation of the objective with its translation.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system provide different views from different stereo perspectives to produce 3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415].

Regarding claim 21, Kazakevich meets the claim limitations as set forth in claim 13.
Kazakevich further meets the claim limitations as follow.
An endoscope or exoscope comprising the apparatus of claim 13 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11] wherein the first viewing direction is offset from the first optical axis and the second viewing direction is offset from the second optical axis (i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D].  

Regarding claim 23, Kazakevich meets the claim limitations as set forth in claim 21.
Kazakevich further meets the claim limitations as follow.
An endoscope or exoscope comprising the apparatus of claim 21 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11] wherein at least a portion of the first objective ((i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D]; (i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D]) extends beyond the distal end of the shaft (i.e. Stereoscopic endoscope 100 comprises two sets of identical moveable viewing optics 1 which protrude from the distal end of the shaft 2 of the stereo endoscope) [Kazakevich: col. 3, line 17-20; Figs. 1, 2A-6, and 8 show that the viewing optics which hold the objective is extended beyond the distal end] during translational movement.  
Kazakevich and Itkowitz do not explicitly disclose the following claim limitations (Emphasis added).
The endoscope or exoscope of claim 21, wherein at least a portion of the first objective extends beyond the distal end of the shaft during translational movement.  
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
during translational movement ((i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239]; (i.e. In some embodiments, movement control system 10130 can provide two rotational degrees of freedom and at least two translation degrees of freedom. For example, as shown in FIG. 8, the movement control system 10130 can allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 (which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis. In some embodiments, apparatus 10130 can provide at least one translational degree of freedom.) [Tesar: para. 1250; Fig. 8]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination) [Tesar: para. 1246]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to program the movement control system so that it can translate the viewing device beyond the distal end.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system obtaining wider [Tesar: para. 1401, 1564].

Regarding claim 25, Kazakevich meets the claim limitations as follow.
An apparatus for capturing a stereo image (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], comprising: a shaft (i.e. a shaft) [Kazakevich: col. 2, line 18] having a proximal end, a distal end  (i.e. a single optical path extending from the distal end of the endoscope to the proximal end of the endoscope) [Kazakevich: col. 1, line 20-22; Fig. 5], and an interior (i.e. FIG. 5 shows the internal support and alignment elements for the face cam followers 19, 20 (which are themselves shown in FIG. 6)) [Kazakevich: col. 4, line 20-22; Figs. 5-6], the interior including: a first viewing direction device ((i.e. each of the first and second optical channels) [Kazakevich: col. 1, line 20; Figs. 2A-2D]; (i.e. optical tube) [Kazakevich: col. 4, line 22; Figs. 2A-2D]) coupled to the first objective ((i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D]; (i.e. wherein each of the first and second optical channels comprises a direction of view prism, an objective lens, at least one optical relay and an ocular portion) [Kazakevich: col. 6, line 53-55]) and rotatable about the first optical axis (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3];
a first image sensor (i.e. image sensor) [Kazakevich: col.1, line 55] receiving images generated by the first objective ((i.e. two parallel optical paths transferring independent optical images to a 3D video camera, where the separate images are received by image sensor(s)) [Kazakevich: col. 1, line 53-55]; (i.e. if desired, stereo endoscope 100 may be permanently coupled to, and integrated with, a 3D camera) [Kazakevich: col. 5, line 63-64]); a second objective ((i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D]; (i.e. wherein each of the first and second optical channels comprises a direction of view prism, an objective lens, at least one optical relay and an ocular portion) [Kazakevich: col. 6, line 53-55]) having a second optical axis (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3] and having a second viewing direction (i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D]; 
a second viewing direction device ((i.e. each of the first and second optical channels) [Kazakevich: col. 1, line 20; Figs. 2A-2D]; (i.e. optical tube) [Kazakevich: col. 4, line 22; Figs. 2A-2D]) coupled to the second objective ((i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D]; ((i.e. two parallel optical paths transferring independent optical images to a 3D video camera, where the separate images are received by image sensor(s)) [Kazakevich: col. 1, line 53-55]; (i.e. if desired, stereo endoscope 100 may be permanently coupled to, and integrated with, a 3D camera) [Kazakevich: col. 5, line 63-64]) and rotatable about the second optical axis (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3];a second image sensor (i.e. image sensor) [Kazakevich: col.1, line 55] receiving images generated by the second objective ((i.e. two parallel optical paths transferring independent optical images to a 3D video camera, where the separate images are received by image sensor(s)) [Kazakevich: col. 1, line 53-55]; (i.e. if desired, stereo endoscope 100 may be permanently coupled to, and integrated with, a 3D camera) [Kazakevich: col. 5, line 63-64]); anda cam mechanism ((i.e. an actuating mechanism) [Kazakevich: col. 2, line 22]; (i.e. face cam) [Kazakevich: col. 4, line 20; Fig. 4] ; (i.e. the face cam followers) [Kazakevich: col. 4, line 39; Fig. 5]) coupling the first objective and the second objective ((i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes, and (ii) synchronously, inversely piston the first and second optical channels along their respective axes) [Kazakevich: col. 2, line 22-26]; (i.e. wherein each of the first and second optical channels comprises a direction of view prism, an objective lens, at least one optical relay and an ocular portion) [Kazakevich: col. 6, line 53-55]), such that a viewing direction of the apparatus (i.e. there is provided a method for stereoscopically viewing an operative field) [Kazakevich: col. 2, line 27-29] is rotated by simultaneous rotation of the first objective and the second objective (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 22-24], and such that a rotation of the first objective (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8] corresponds with a translational movement of the first objective, wherein a distance between the first image sensor and at least a part of the first objective remains constant;
wherein the first viewing direction is offset from the first optical axis (i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D] and the second viewing direction is offset from the second optical axis (i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D]; the first viewing direction and the second viewing direction (i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D] remain parallel during rotation of the viewing direction of the apparatus (i.e. typically two parallel optical paths transferring independent
optical images to a 3D video camera) [Kazakevich: col. 1, line 53-54; Please see parallel direction views in Fig. 3]; the first image sensor does not rotate with the rotation of the first objective (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8].
Kazakevich does not explicitly disclose the following claim limitations (Emphasis added).
An apparatus for capturing a stereo image, comprising: a shaft having a proximal end, a distal end, and an interior, the interior including:  Serial No. Pending Preliminary Amendment Page 4 a first objective having a first optical axis and a first viewing direction; a first viewing direction device coupled to the first objective and rotatable about the first optical axis; a first image sensor receiving images generated by the first objective; a second objective having a second optical axis and a second viewing direction; a second viewing direction device coupled to the second objective and rotatable about the second optical axis; a second image sensor receiving images generated by the second objective; anda cam mechanism coupling the first viewing direction device and the second viewing direction device, such that a viewing direction of the apparatus is rotated by simultaneous rotation of the first objective and the second objective, and such that a rotation of the first objective corresponds with a translational movement of the first objective, wherein a distance between the first image sensor and at least a part of the first objective remains constant;wherein the first viewing direction is offset from the first optical axis and the second viewing direction is offset from the second optical axis; the first viewing direction and the second viewing direction remain parallel during rotation of the viewing direction of the apparatus; the first image sensor does not rotate with the rotation of the first objective. 
It is noted that Kazakevich indicates the 3D camera can be integrated with the endoscope [Kazakevich: col. 5, line 63-64]. However Kazakevich is silent about the location of the image sensors related to the shaft. Itkowitz further discloses that image sensors are located inside the shaft of the endoscope.
a first image sensor receiving images generated by the first objective ((i.e. Endoscopic imaging systems (e.g., systems 15, 28) may be provided in a variety of configurations including rigid or flexible endoscopes. Rigid endoscopes include a rigid tube housing a relay lens system for transmitting an image from a distal end to a proximal end of the endoscope, where it is then typically captured by an image sensor (or sensors, in the case of a stereo endoscope). Current rigid endoscopes may also package the optics and cameras inside the shaft of the
endoscope itself, making a more compact, lightweight, and generally higher-performing image acquisition system) [Itkowitz: col. 7, line 44-53]; (i.e. Digital-image based endoscopes have a "chip on tip" (COT) design in which a distal digital sensor such as a one or more charge-coupled device (CCD) or a complementary metal oxide semiconductor (CMOS) devices acquire the image data. These imaging chips are used with small lens assemblies which are mounted inside the endoscope shaft) [Itkowitz: col.8, line 6-12]); ……a second image sensor receiving images generated by the second objective ((i.e. Endoscopic imaging systems (e.g., systems 15, 28) may be provided in a variety of configurations including rigid or flexible endoscopes. Rigid endoscopes include a rigid tube housing a relay lens system for transmitting an image from a distal end to a proximal end of the endoscope, where it is then typically captured by an image sensor (or sensors, in the case of a stereo endoscope). Current rigid endoscopes may also package the optics and cameras inside the shaft of the endoscope itself, making a more compact, lightweight, and generally higher-performing image acquisition system) [Itkowitz: col. 7, line 44-53]; (i.e. Digital-image based endoscopes have a "chip on tip" (COT) design in which a distal digital sensor such as a one or more charge-coupled device (CCD) or a complementary metal oxide semiconductor (CMOS) devices acquire the image data. These imaging chips are used with small lens assemblies which are mounted inside the endoscope shaft) [Itkowitz: col.8, line 6-12]);
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich with Itkowitz to install a camera inside the shaft.  
Therefore, the combination of Kazakevich with Itkowitz will enable developers for creating a more compact, lightweight, and generally higher-performing image acquisition system [Itkowitz: col. 7, line 44-53]. 
Kazakevich and Itkowitz do not explicitly disclose the following claim limitations (Emphasis added).
An apparatus for capturing a stereo image, comprising: a shaft having a proximal end, a distal end, and an interior, the interior including:  Serial No. Pending Preliminary Amendment Page 4 a first objective having a first optical axis and a first viewing direction; a first viewing direction device coupled to the first objective and rotatable about the first optical axis; a first image sensor receiving images generated by the first objective; a second objective having a second optical axis and a second viewing direction; a second viewing direction device coupled to the second objective and rotatable about the second optical axis; a second image sensor receiving images generated by the second objective; anda cam mechanism coupling the first viewing direction device and the second viewing direction device, such that a viewing direction of the apparatus is rotated by simultaneous rotation of the first objective and the second objective, and such that a rotation of the first objective corresponds with a translational movement of the first objective, wherein a distance between the first image sensor and at least a part of the first objective remains constant;wherein the first viewing direction is offset from the first optical axis and the second viewing direction is offset from the second optical axis; the first viewing direction and the second viewing direction remain parallel during rotation of the viewing direction of the apparatus; the first image sensor does not rotate with the rotation of the first objective. 
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
a first objective ((i.e. left  having a first optical axis and a first viewing direction (i.e. the surgical microscope camera assembly 3710 can include an objective lens positioned about 100 mm from the tube opening and configured to have an optical axis through the tube to the surgical site 3730) [Tesar: para. 1534]; 
a first viewing direction device ((i.e. parts of the camera (such as lenses)) [Tesar: para. 1625]; (i.e. one or more optical lenses) [Tesar: para. 1628]) coupled to the first objective ((i.e. objective lens) [Tesar: para. 0597; Figs. 35-36]; (i.e. first  The camera 5126 can further comprise a lens housing 5202 that holds one or more optical lenses, a motor 5211, a pinion gear 5212, and a gear 5213 mechanically coupled to the lens housing 5202. When the housing 5202 is turned, cams can move the lenses in a predetermined path to adjust focus. The motor 5211 can be mechanically coupled to the camera body and can turn the pinion gear 5212 which, in turn, moves the gear 5224. In this way, running the motor 5211 can adjust the focus of the camera 5126) [Tesar: para. 1628; Figs. 21; 51])  and rotatable about the first optical axis ((i.e. In some embodiments, the objective lens 4005 or pairs of converging optical trains is rotatable and is coupled to the ring 4015) [Tesar: para. 1553; Fig. 40]; (i.e. the surgical microscope camera assembly 3710 can include an objective lens positioned about 100 mm from the tube opening and configured to have an optical axis through the tube to the surgical site 3730) [Tesar: para. 1534]; (i.e. The assistant oculars 4309 can be rotated relative to the housing 4305) [Tesar: para. 1542]);a first image sensor (i.e. wherein the camera is a stereo camera and light for left and right channels of the stereo camera pass through respective left and right microscope objectives) [Tesar: para. 0803] receiving images generated by the first objective ((i.e. the objective lens 4005 can be used to form images) [Tesar: para. 1552]; (i.e. objective for left and right optical paths (e.g., left and right lens systems) corresponding to left and right imaging sensors configured to produce images for the left and right eyes of the user. The left and right lens systems can each comprise one or more lenses or lens groups disposed in each of the respective left and right paths) [Tesar: para. 1208]); a second objective ((i.e. having a second optical axis and having a second viewing direction (i.e. the surgical microscope camera assembly 3710 can include an objective lens positioned about 100 mm from the tube opening and configured to have an optical axis through the tube to the surgical site 3730) [Tesar: para. 1534]; 
a second viewing direction device ((i.e. parts of the camera (such as lenses)) [Tesar: para. 1625]; (i.e. one or more optical lenses) [Tesar: para. 1628]) coupled to the second objective ((i.e. objective lens) [Tesar: para. 0597; Figs. 35-36]; (i.e.  The camera 5126 can further comprise a lens housing 5202 that holds one or more optical lenses, a motor 5211, a pinion gear 5212, and a gear 5213 mechanically coupled to the lens housing 5202. When the housing 5202 is turned, cams can move the lenses in a predetermined path to adjust focus. The motor 5211 can be mechanically coupled to the camera body and can turn the pinion gear 5212 which, in turn, moves the gear 5224. In this way, running the motor 5211 can adjust the focus of the camera 5126) [Tesar: para. 1628; Figs. 21]) and rotatable about the second optical axis ((i.e. In some embodiments, the objective lens 4005 or pairs of converging optical trains is rotatable and is coupled to the ring 4015) [Tesar: para. 1553; Fig. 40]; (i.e. the surgical microscope camera assembly 3710 can include an objective lens positioned about 100 mm from the tube opening and configured to have an optical axis through the tube to the surgical site 3730) [Tesar: para. 1534]; (i.e. The assistant oculars 4309 can be rotated relative to the housing 4305) [Tesar: para. 1542]);a second image sensor (i.e. wherein the camera is a stereo camera and light for left and right channels of the stereo camera pass through respective left and right microscope objectives) [Tesar: para. 0803] receiving images generated by the second objective ((i.e. the objective lens 4005 can be used to form images) [Tesar: para. 1552]; (i.e. objective for left and right optical paths (e.g., left and right lens systems) corresponding to left and right imaging sensors configured to produce images for the left and right eyes of the user. The left and right lens systems can each comprise one or more lenses or lens groups disposed in each of the respective left and right paths) [Tesar: para. 1208]); anda cam mechanism (i.e. axes) [Tesar: para. 0769] coupling the first objective and the second objective ((i.e. The objective lens 4005 or pairs of converging optical trains can be positioned in the middle of the rotatable ring 4015 such that the assistant camera 4010 on the rotatable ring 4015 rotates around the objective lens 4005) [Tesar: para. 1554]; (i.e. the optical system 53 can include a separate objective lenses or lens groups for both right and left optical paths ( e.g., corresponding to right and left eye views for a stereoscopic display). In various embodiments, the objective provides a collimated beam to the afocal zoom. The afocal zoom may also output a collimated beam in certain embodiments. In some embodiments, the optical system 53 is configured to translate the imaging lens or imaging lens group along a longitudinal axis or vertical axis (e.g., a z-axis) to change the working distance. The optical system 53 can also be configured to translate the imaging lens or imaging lens group along a transverse or horizontal axis (e.g., ax- and/or y-axis) to alter the convergence angle) [Tesar: para. 1213]; (i.e. The camera 5126 can further comprise a lens housing 5202 that holds one or more optical lenses, a motor 5211, a pinion gear 5212, and a gear 5213 mechanically coupled to the lens housing 5202. When the housing 5202 is turned, cams can move the lenses in a predetermined path to adjust focus. The motor 5211 can be mechanically coupled to the camera body and can turn the pinion gear 5212 which, in turn, moves the gear 5224. In this way, running the motor 5211 can adjust the focus of the camera 5126.) [Tesar: para. 1628; Fig. 51]; (i.e. Providing only yaw, only pitch, a four-bar mechanism) [Tesar: para. 1398; Fig. 14B3]; (i.e. For purposes of this disclosure, rotation about joints, such as joint 10111, around the x-axis is hereinafter termed "pitch" or "tilt" and rotation about joints, such as joint 10111, around the y-axis is hereinafter termed "yaw" or "pan.") [Tesar: para. 1232]), such that a viewing direction of the apparatus is rotated by simultaneous rotation of the first objective and the second objective ((i.e. The objective lens 4005 or pairs of converging optical trains can be positioned in the middle of the rotatable ring 4015 such that the assistant camera 4010 on the rotatable ring 4015 rotates around the objective lens 4005) [Tesar: para. 1554]; (i.e. the optical system 53 can include a separate objective lenses or lens groups for both right and left optical paths ( e.g., corresponding to right and left eye views for a stereoscopic display). In various embodiments, the objective provides a collimated beam to the afocal zoom. The afocal zoom may also output a collimated beam in certain embodiments. In some embodiments, the optical system 53 is configured to translate the imaging lens or imaging lens group along a longitudinal axis or vertical axis (e.g., a z-axis) to change the working distance. The optical system 53 can also be configured to translate the imaging lens or imaging lens group along a transverse or horizontal axis (e.g., ax- and/or y-axis) to alter the convergence angle) [Tesar: para. 1213]; (i.e. movement includes translation along three orthogonal axes and rotation about two of the three orthogonal axes) [Tesar: para. 0769]; (i.e. The camera 5126 can further comprise a lens housing 5202 that holds one or more optical lenses, a motor 5211, a pinion gear 5212, and a gear 5213 mechanically coupled to the lens housing 5202. When the housing 5202 is turned, cams can move the lenses in a predetermined path to adjust focus. The motor 5211 can be mechanically coupled to the camera body and can turn the pinion gear 5212 which, in turn, moves the gear 5224. In this way, running the motor 5211 can adjust the focus of the camera 5126. The camera 5126 can further comprise a yoke 5203 that is mechanically coupled to the camera body and to a camera mount (not shown), a second motor 5221 mechanically coupled to the yoke 5203, a pinion gear 5222, and a gear 5223 mechanically coupled to the camera body. The yoke 5203 holds the camera 5126 in place. When activated, the second motor 5221 can turn the pinion gear 5222 which, in tum, moves the gear 5223, causing the camera 5126 to tilt. The camera 5126 can further comprise a third motor 5231 mechanically coupled to the same camera mount as is the yoke 5203, a pinion gear 5232, and a gear 5233 rigidly connected to the yoke 5203. The third motor 5231 can be rigidly connected to the camera mount, while the yoke 5203 is free to rotate about the axis of the yoke 5203. When activated, the third motor 5231 can turn the pinion gear 5232 which, in tum, moves the gear, 5233, causing the camera 5126 to pan) [Tesar: para. 1628-1629; Fig. 51]), and such that a rotation of the first objective (i.e. In some embodiments, the objective lens 4005 or pairs of converging optical trains is rotatable and is coupled to the ring 4015) [Tesar: para. 1553]; (i.e. a rotatable structure configured to rotate about a longitudinal axis of the objective lens) [Tesar: para. 0702]; (i.e. the rotatable structure is attached to the objective lens so that rotation of the rotatable structure causes the objective lens to rotate) [Tesar: para. 0704]) corresponds with a translational movement of the first objective ( (i.e. movement includes translation along three orthogonal axes and rotation about two of the three orthogonal axes) [Tesar: para. 0769]; (i.e. the optical system 53 can include a separate objective lenses or lens groups for both right and left optical paths ( e.g., corresponding to right and left eye views for a stereoscopic display). In various embodiments, the objective provides a collimated beam to the afocal zoom. The afocal zoom may also output a collimated beam in certain embodiments. In some embodiments, the optical system 53 is configured to translate the imaging lens or imaging lens group along a longitudinal axis or vertical axis (e.g., a z-axis) to change the working distance. The optical system 53 can also be configured to translate the imaging lens or imaging lens group along a transverse or horizontal axis (e.g., ax- and/or y-axis) to alter the convergence angle) [Tesar: para. 1213], wherein a distance between the first image sensor and at least a part of the first objective remains constant; 
wherein the first viewing direction is offset from the first optical axis and the second viewing direction is offset from the second optical axis ((i.e. In some embodiments, the optical axis from the oculars 3707 does not form a straight line to the stereo electronic microscope cameras to provide a surgical microscope view. For example, the stereo electronic microscope camera can be positioned below the line of sight of the oculars 3707 and be directed at different pitch angles (and/or yaw angles) and possibly be offset in x, y, and/or z) [Tesar: para. 1529]; (i.e. the optical system 53 can include a separate objective lenses or lens groups for both right and left optical paths ( e.g., corresponding to right and left eye views for a stereoscopic display). In various embodiments, the objective provides a collimated beam to the afocal zoom. The afocal zoom may also output a collimated beam in certain embodiments. In some embodiments, the optical system 53 is configured to translate the imaging lens or imaging lens group along a longitudinal axis or vertical axis (e.g., a z-axis) to change the working distance. The optical system 53 can also be configured to translate the imaging lens or imaging lens group along a transverse or horizontal axis (e.g., ax- and/or y-axis) to alter the convergence angle) [Tesar: para. 1213]); the first viewing direction and the second viewing direction remain parallel during rotation of the viewing direction of the apparatus (i.e. As shown in the illustrated embodiment, the movement control system 10130 can include a first plate element 10150 and a second plate element 10155 which can be rotatable coupled. The second plate element 10155 can include first and second supports 10160, 10165 to which the imager 18 can be attached. In some embodiments, the first and second plate elements 10150, 10155 can be rotatable coupled such that the axis of rotation of the two plate elements 10150, 10155 is parallel and/or collinear with axis 10140) [Tesar: para. 1252; Fig. 8]; the first image sensor (i.e. wherein the camera) [Tesar: para. 0803] does not rotate with the rotation of the first objective ((i.e. is configured to be able to remain stationary while the rotating ring 4015 rotates. The assistant camera 4010 can be configured to acquire images of the surgical site as the optical axes of the assistant camera 4010 and the primary surgeon camera can be configured to be substantially parallel and/or can be configured to be directed to the same or similar region of the surgical site) [Tesar: para. 1553]; (i.e. In various embodiments, the gimbal does not provide roll of the camera(s), for example, about the axis 10140) [Tesar: para. 1254]; (i.e. This assembly does not introduce roll in an oblique view, but could be positioned in a vertical position to have some roll if that is desired. For example, if one wants to roll the view slightly to one side or another so one or the other eye's view is not obstructed by tool use in the surgical opening when the surgical microscope camera is used in a substantially vertical position) [Tesar: para. 1354]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to program the movement control system so that it correlates the rotation of the objective with its translation.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system provide different views from different stereo perspectives to produce 3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415]. 
Kazakevich, Itkowitz, and Tesar do not explicitly disclose the following claim limitations (Emphasis added).
wherein a distance between the first image sensor and at least a part of the first objective remains constant;
However, in the same field of endeavor Tokunaga further discloses the claim limitations and the deficient claim limitations as follows:
wherein a distance between the first image sensor and at least a part of the first objective remains constant ((i.e. a control unit that controls the moving mechanism based on information detected by the displacement detection system to keep the relative distance between the tip portion of the objective lens and the sample base constant, so as to maintain a focused condition) [Tokunaga: col. 12, line 10-15]; (i.e. since the relative distance between the tip portion of the objective lens 5 and the sample base 3 is kept constant, no observation image blurs, and good observation images can be obtained for a long period of time) [Tokunaga: col. 8, line 57-60]; (i.e. a non-contact sensor 1 mounted on the sample base 3) [Tokunaga: col. 2, line 63-64] – Note: Tokunaga discloses that the sensor in mounted on the sample base.  Hence the constant distance between the objective lens and the sample base is also the constant distance between the objective lens and the sensor. In addition, Tokunaga also discloses the motivation of his invention));
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich, Itkowitz, and Tesar with Tokunaga to program the control system so that the distance between the objective lens and the sensor.  
Therefore, the combination of Kazakevich, Itkowitz, and Tesar with Tokunaga will enable the system effectively suppress the occurrence of defocusing even during observation over a long period of time. [Tokunaga: col. 12, line 10-15, col. 8, line 57-60].  

Regarding claim 26, Kazakevich meets the claim limitations as set forth in claim 25.
Kazakevich further meets the claim limitations as follow.
The apparatus of claim 25 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the cam mechanism ((i.e. an actuating mechanism) [Kazakevich: col. 2, line 22]; (i.e. face cam) [Kazakevich: col. 4, line 20; Fig. 4]) comprises:
a cam carrier (i.e. an actuating mechanism) [Kazakevich: col. 2, line 22] on a drive shaft in the interior of the shaft (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3]; the drive shaft rotationally coupled to the first objective and the second objective (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3].

Regarding claim 27, Kazakevich meets the claim limitations as set forth in claim 25.
Kazakevich further meets the claim limitations as follow.
An endoscope or exoscope comprising the apparatus of claim 25 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11].

Regarding claim 28, Kazakevich meets the claim limitations as follow.
An endoscope or exoscope (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], comprising: a shaft (i.e. a shaft) [Kazakevich: col. 2, line 18] having a proximal end, a distal end  (i.e. a single optical path extending from the distal end of the endoscope to the proximal end of the endoscope) [Kazakevich: col. 1, line 20-22; Fig. 5], and an interior (i.e. FIG. 5 shows the internal support and alignment elements for the face cam followers 19, 20 (which are themselves shown in FIG. 6)) [Kazakevich: col. 4, line 20-22; Figs. 5-6], the interior including: a first objective ((i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D]; (i.e. wherein each of the first and second optical channels comprises a direction of view prism, an objective lens, at least one optical relay and an ocular portion) [Kazakevich: col. 6, line 53-55]) rotatable about a first optical axis ((i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3]; (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8]) and having a first viewing direction (i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D]; a first image sensor (i.e. image sensor) [Kazakevich: col.1, line 55] receiving images generated by the first objective ((i.e. two parallel optical paths transferring independent optical images to a 3D video camera, where the separate images are received by image sensor(s)) [Kazakevich: col. 1, line 53-55]; (i.e. if desired, stereo endoscope 100 may be permanently coupled to, and integrated with, a 3D camera) [Kazakevich: col. 5, line 63-64]); a second objective ((i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D]; (i.e. wherein each of the first and second optical channels comprises a direction of view prism, an objective lens, at least one optical relay and an ocular portion) [Kazakevich: col. 6, line 53-55]) rotatable about a second optical axis (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3] and having a second viewing direction (i.e. each of the first and second optical channels having an off-axis direction of view) [Kazakevich: col. 2, line 20-21; Figs. 2A-2D]; a second image sensor (i.e. image sensor) [Kazakevich: col.1, line 55] receiving images generated by the second objective ((i.e. two parallel optical paths transferring independent optical images to a 3D video camera, where the separate images are received by image sensor(s)) [Kazakevich: col. 1, line 53-55]; (i.e. if desired, stereo endoscope 100 may be permanently coupled to, and integrated with, a 3D camera) [Kazakevich: col. 5, line 63-64]); anda cam mechanism ((i.e. an actuating mechanism) [Kazakevich: col. 2, line 22]; (i.e. face cam) [Kazakevich: col. 4, line 20; Fig. 4] ; (i.e. the face cam followers) [Kazakevich: col. 4, line 39; Fig. 5]) coupling the first objective and the second objective ((i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes, and (ii) synchronously, inversely piston the first and second optical channels along their respective axes) [Kazakevich: col. 2, line 22-26]; (i.e. wherein each of the first and second optical channels comprises a direction of view prism, an objective lens, at least one optical relay and an ocular portion) [Kazakevich: col. 6, line 53-55]), such that a viewing direction of the apparatus (i.e. there is provided a method for stereoscopically viewing an operative field) [Kazakevich: col. 2, line 27-29] is rotated by simultaneous rotation of the first objective and the second objective (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 22-24], and such that a rotation of the first objective (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8] corresponds with a translational movement of the first objective, wherein a distance between the first image sensor and at least a part of the first objective remains constant.
Kazakevich does not explicitly disclose the following claim limitations (Emphasis added).
An endoscope or exoscope, comprising: a shaft having a proximal end, a distal end, and an interior, the interior including: a first objective rotatable about a first optical axis and having a first viewing direction; a first image sensor receiving images generated by the first objective; a second objective rotatable about a second optical axis and having a second viewing direction; a second image sensor receiving images generated by the second objective; anda cam mechanism coupling the first objective and the second objective, such that a viewing direction of the apparatus is rotated by simultaneous rotation of the first objective and the second objective, and such that a rotation of the first objective corresponds with a translational movement of the first objective, wherein a distance between the first image sensor and at least a part of the first objective remains constant.
It is noted that Kazakevich indicates the 3D camera can be integrated with the endoscope [Kazakevich: col. 5, line 63-64]. However Kazakevich is silent about the location of the image sensors related to the shaft. Itkowitz further discloses that image sensors are located inside the shaft of the endoscope.
a first image sensor receiving images generated by the first objective ((i.e. Endoscopic imaging systems (e.g., systems 15, 28) may be provided in a variety of configurations including rigid or flexible endoscopes. Rigid endoscopes include a rigid tube housing a relay lens system for transmitting an image from a distal end to a proximal end of the endoscope, where it is then typically captured by an image sensor (or sensors, in the case of a stereo endoscope). Current rigid endoscopes may also package the optics and cameras inside the shaft of the
endoscope itself, making a more compact, lightweight, and generally higher-performing image acquisition system) [Itkowitz: col. 7, line 44-53]; (i.e. Digital-image based endoscopes have a "chip on tip" (COT) design in which a distal digital sensor such as a one or more charge-coupled device (CCD) or a complementary metal oxide semiconductor (CMOS) devices acquire the image data. These imaging chips are used with small lens assemblies which are mounted inside the endoscope shaft) [Itkowitz: col.8, line 6-12]); ……a second image sensor receiving images generated by the second objective ((i.e. Endoscopic imaging systems (e.g., systems 15, 28) may be provided in a variety of configurations including rigid or flexible endoscopes. Rigid endoscopes include a rigid tube housing a relay lens system for transmitting an image from a distal end to a proximal end of the endoscope, where it is then typically captured by an image sensor (or sensors, in the case of a stereo endoscope). Current rigid endoscopes may also package the optics and cameras inside the shaft of the endoscope itself, making a more compact, lightweight, and generally higher-performing image acquisition system) [Itkowitz: col. 7, line 44-53]; (i.e. Digital-image based endoscopes have a "chip on tip" (COT) design in which a distal digital sensor such as a one or more charge-coupled device (CCD) or a complementary metal oxide semiconductor (CMOS) devices acquire the image data. These imaging chips are used with small lens assemblies which are mounted inside the endoscope shaft) [Itkowitz: col.8, line 6-12]);
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich with Itkowitz to install a camera inside the shaft.  
Therefore, the combination of Kazakevich with Itkowitz will enable developers for creating a more compact, lightweight, and generally higher-performing image acquisition system [Itkowitz: col. 7, line 44-53]. 
Kazakevich and Itkowitz do not explicitly disclose the following claim limitations (Emphasis added).
An endoscope or exoscope, comprising: a shaft having a proximal end, a distal end, and an interior, the interior including: a first objective rotatable about a first optical axis and having a first viewing direction; a first image sensor receiving images generated by the first objective; a second objective rotatable about a second optical axis and having a second viewing direction; a second image sensor receiving images generated by the second objective; anda cam mechanism coupling the first objective and the second objective, such that a viewing direction of the apparatus is rotated by simultaneous rotation of the first objective and the second objective, and such that a rotation of the first objective corresponds with a translational movement of the first objective, wherein a distance between the first image sensor and at least a part of the first objective remains constant.
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
a rotation of the first objective ((i.e. In some embodiments, the objective lens 4005 or pairs of converging optical trains is rotatable and is coupled to the ring 4015) [Tesar: para. 1553]; (i.e. a rotatable structure configured to rotate about a longitudinal axis of the objective lens) [Tesar: para. 0702]; (i.e. the rotatable structure is attached to the objective lens so that rotation of the rotatable structure causes the objective lens to rotate) [Tesar: para. 0704]) corresponds with a translational movement of the first objective ((i.e. The imaging lens(es) can be translated in an orthogonal and/or transverse direction (e.g., x- and/or y-axis) to adjust a convergence angle with changes in the working distance) [Tesar: para. 1205]; (i.e. movement includes translation along three orthogonal axes and rotation about two of the three orthogonal axes) [Tesar: para. 0769]; (i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239]; (i.e. In some embodiments, movement control system 10130 can provide two rotational degrees of freedom and at least two translation degrees of freedom. For example, as shown in FIG. 8, the movement control system 10130 can allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 (which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis. In some embodiments, apparatus 10130 can provide at least one translational degree of freedom.) [Tesar: para. 1250; Fig. 8]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination.) [Tesar: para. 1246]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to program the movement control system so that it correlates the rotation of the objective with its translation.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system provide different views from different stereo perspectives to produce 3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415]. 
Kazakevich, Itkowitz, and Tesar do not explicitly disclose the following claim limitations (Emphasis added).
wherein a distance between the first image sensor and at least a part of the first objective remains constant.
However, in the same field of endeavor Tokunaga further discloses the claim limitations and the deficient claim limitations as follows:
wherein a distance between the first image sensor and at least a part of the first objective remains constant ((i.e. a control unit that controls the moving mechanism based on information detected by the displacement detection system to keep the relative distance between the tip portion of the objective lens and the sample base constant, so as to maintain a focused condition) [Tokunaga: col. 12, line 10-15]; (i.e. since the relative distance between the tip portion of the objective lens 5 and the sample base 3 is kept constant, no observation image blurs, and good observation images can be obtained for a long period of time) [Tokunaga: col. 8, line 57-60]; (i.e. a non-contact sensor 1 mounted on the sample base 3) [Tokunaga: col. 2, line 63-64] – Note: Tokunaga discloses that the sensor in mounted on the sample base.  Hence the constant distance between the objective lens and the sample base is also the constant distance between the objective lens and the sensor. In addition, Tokunaga also discloses the motivation of his invention)).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich, Itkowitz, and Tesar with Tokunaga to program the control system so that the distance between the objective lens and the sensor.  
Therefore, the combination of Kazakevich, Itkowitz, and Tesar with Tokunaga will enable the system effectively suppress the occurrence of defocusing even during observation over a long period of time. [Tokunaga: col. 12, line 10-15, col. 8, line 57-60]. 

Regarding claim 29, Kazakevich meets the claim limitations as set forth in claim 28.
Kazakevich further meets the claim limitations as follow.
The endoscope or exoscope of claim 28 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the first image sensor does not rotate with with the rotation of the first objective ((i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 37-39; Fig. 3]; (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8]).
Kazakevich does not explicitly disclose the following claim limitations (Emphasis added).
The endoscope or exoscope of claim 28, wherein the first image sensor does not rotate with the rotation of the first objective.
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
wherein the first image sensor (i.e. wherein the camera) [Tesar: para. 0803]  does not rotate ((i.e. is configured to be able to remain stationary while the rotating ring 4015 rotates. The assistant camera 4010 can be configured to acquire images of the surgical site as the optical axes of the assistant camera 4010 and the primary surgeon camera can be configured to be substantially parallel and/or can be configured to be directed to the same or similar region of the surgical site) [Tesar: para. 1553]; (i.e. In various embodiments, the gimbal does not provide roll of the camera(s), for example, about the axis 10140) [Tesar: para. 1254]; (i.e. This assembly does not introduce roll in an oblique view, but could be positioned in a vertical position to have some roll if that is desired. For example, if one wants to roll the view slightly to one side or another so one or the other eye's view is not obstructed by tool use in the surgical opening when the surgical microscope camera is used in a substantially vertical position) [Tesar: para. 1354]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to program the movement control system so that it correlates the rotation of the objective with its translation.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system provide different views from different stereo perspectives to produce 3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415]. 

Regarding claim 30, Kazakevich and Itkowitz meet the claim limitations as set forth in claim 28.
Kazakevich further meets the claim limitations as follow.
The endoscope or exoscope of claim 28 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein translational movement of the first objective occurs simultaneously with opposite translational movement of the second objective (i.e. (ii) synchronously, inversely piston the first and second optical channels along their respective axes) [Kazakevich: col. 2, line 22-26]) [Kazakevich: col. 2, line 22-24].
Kazakevich and Itkowitz do not explicitly disclose the following claim limitations (Emphasis added).
The endoscope or exoscope of claim 28, wherein translational movement of the first objective occurs simultaneously with opposite translational movement of the second objective.
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
wherein translational movement ((i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239]; (i.e. In some embodiments, movement control system 10130 can provide two rotational degrees of freedom and at least two translation degrees of freedom. For example, as shown in FIG. 8, the movement control system 10130 can allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 (which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis. In some embodiments, apparatus 10130 can provide at least one translational degree of freedom.) [Tesar: para. 1250; Fig. 8]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination.) [Tesar: para. 1246]) ((i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239]; (i.e. In some embodiments, movement control system 10130 can provide two rotational degrees of freedom and at least two translation degrees of freedom. For example, as shown in FIG. 8, the movement control system 10130 can allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 (which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis. In some embodiments, apparatus 10130 can provide at least one translational degree of freedom.) [Tesar: para. 1250; Fig. 8]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination.) [Tesar: para. 1246]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich with Tesar to program the movement control system so that it correlates the rotation of the objective with its translation.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system provide different views from different stereo perspectives to produce 3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415].

Regarding claim 31, Kazakevich and Itkowitz meet the claim limitations as set forth in claim 28.
Kazakevich further meets the claim limitations as follow.
The endoscope or exoscope of claim 28 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the cam mechanism ((i.e. an actuating mechanism) [Kazakevich: col. 2, line 22]; (i.e. face cam) [Kazakevich: col. 4, line 20; Fig. 4] ; (i.e. the face cam followers) [Kazakevich: col. 4, line 39; Fig. 5]) further comprising: a first viewing direction device ((i.e. each of the first and second optical channels) [Kazakevich: col. 1, line 20; Figs. 2A-2D]; (i.e. optical tube) [Kazakevich: col. 4, line 22; Figs. 2A-2D]) coupled to the first objective ((i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D]; (i.e. wherein each of the first and second optical channels comprises a direction of view prism, an objective lens, at least one optical relay and an ocular portion) [Kazakevich: col. 6, line 53-55]) and rotatable about the first optical axis (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8]; 
a second viewing direction device ((i.e. each of the first and second optical channels) [Kazakevich: col. 1, line 20; Figs. 2A-2D]; (i.e. optical tube) [Kazakevich: col. 4, line 22; Figs. 2A-2D]) coupled to the second objective ((i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D]; (i.e. wherein each of the first and second optical channels comprises a direction of view prism, an objective lens, at least one optical relay and an ocular portion) [Kazakevich: col. 6, line 53-55]) and rotatable about the second optical axis (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8];wherein the cam mechanism ((i.e. an actuating mechanism) [Kazakevich: col. 2, line 22]; (i.e. face cam) [Kazakevich: col. 4, line 20; Fig. 4] ; (i.e. the face cam followers) [Kazakevich: col. 4, line 39; Fig. 5]) couples a rotation of the first viewing direction device and the second viewing direction device for rotational (i.e. Rotation of face cam 17 causes ring gear 16 to turn spur gears 12, which in turn causes optical tube assemblies 1 to rotate) [Kazakevich: col. 5, line 44-46; Fig. 8] and translational movement.
Kazakevich and Itkowitz do not explicitly disclose the following claim limitations (Emphasis added).
The endoscope or exoscope of claim 28, further comprising: a first viewing direction device coupled to the first objective and rotatable about the first optical axis; a second viewing direction device coupled to the second objective and rotatable about the second optical axis; wherein the cam mechanism couples the first viewing direction device and the second viewing direction device for rotational and translational movement.
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
 ((i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239]; (i.e. In some embodiments, movement control system 10130 can provide two rotational degrees of freedom and at least two translation degrees of freedom. For example, as shown in FIG. 8, the movement control system 10130 can allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 (which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis. In some embodiments, apparatus 10130 can provide at least one translational degree of freedom.) [Tesar: para. 1250; Fig. 8]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination.) [Tesar: para. 1246]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to program the movement control system so that it correlates the rotation of the objective with its translation.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system provide different views from different stereo perspectives to produce 3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415].

Regarding claim 32, Kazakevich and Itkowitz meet the claim limitations as set forth in claim 28.
Kazakevich further meets the claim limitations as follow.
The endoscope or exoscope of claim 28 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11] further comprising a window adjacent the distal end of the shaft (i.e. a single optical path extending from the distal end of the endoscope to the proximal end of the endoscope) [Kazakevich: col. 1, line 20-22; Fig. 5].
Kazakevich does not explicitly disclose the following claim limitations (Emphasis added).
The endoscope or exoscope of claim 28, further comprising a window adjacent the distal end of the shaft.
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
a window (i.e. the exit window ( e.g., lens or transparent window)) [Tesar: para. 1239] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to install a sealed window at the distal end.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will protect components inside the interior of the shaft.

Regarding claim 33, Kazakevich meets the claim limitations as set forth in claim 13.
Kazakevich further meets the claim limitations as follow.
The apparatus of claim 13 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the first image sensor moves in a translation direction synchronously with the translational movement of the first objective, such that the rotation of the first objective (i.e. an actuating mechanism carried by the shaft and adapted to (i) synchronously rotate the first and second optical channels about their respective axes) [Kazakevich: col. 2, line 22-24] corresponds with a translational movement of the first image sensor.
Kazakevich and Itkowitz do not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 13, wherein the first image sensor moves in a translation direction synchronously with the translational movement of the first objective, such that the rotation of the first objective corresponds with a translational movement of the first image sensor.
However, in the same field of endeavor Tesar further discloses the claim limitations and the deficient claim limitations as follows:
wherein the first image sensor moves in a translation direction synchronously with the translational movement of the first objective, such that the rotation of the first objective corresponds with a translational movement of the first image sensorembodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239]; (i.e. In some embodiments, movement control system 10130 can provide two rotational degrees of freedom and at least two translation degrees of freedom. For example, as shown in FIG. 8, the movement control system 10130 can allow for rotation along axis 10135 of the movement control system 10130 and/or along axis 10140 (which can be parallel with the z-axis). Moreover, as shown in the illustrated embodiment, the movement control system can allow translation along both the x-axis and y-axis. In some embodiments, apparatus 10130 can provide at least one translational degree of freedom.) [Tesar: para. 1250; Fig. 8]; (i.e. In some embodiments, the movement control system 10100 can include a translation system for translating an imager 18 and/or an imager arm, a pitch-yaw adjustment system for adjusting the pitch and/or yaw of the imager 18 and/or an imager arm, a control member, such as control member 10110, and one or more imager arms to which the imager 18 can be attached. In some embodiments, a working distance adjustment system can be included which can allow adjustments in working distance of the imager 18 and/or an imager arm. It should be appreciated by one of ordinary skill in the art that the translation system, the pitch-yaw adjustment system, and/or the working distance adjustment system can be used separately or in any combination.) [Tesar: para. 1246]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich and Itkowitz with Tesar to program the movement control system so that it correlates the rotation of the objective with its translation.  
Therefore, the combination of Kazakevich and Itkowitz with Tesar will enable cameras in the system provide different views from different stereo perspectives to produce 3D visualization for a viewer viewing through the objectives of oculars [Tesar: para. 1415]. 

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kazakevich (US Patent 9,204, 787 B2), (“Kazakevich”), in view of Itkowitz et al. (US Patent 10,548,459 B2), (“Itkowitz”), in view of Tesar (US Patent Application Publication 2017/0143442 A1), (“Tesar”), in view of Tokunaga et al. (US Patent 7,130,116 B2), (“Tokunaga”), in view of Barbato et al. (US Patent Application Publication 2017/0280988 A1), (“Barbato”).
Regarding claim 22, Kazakevich, Itkowitz, Tesar, and Tokunaga meet the claim limitations as set forth in claim 28.
Kazakevich and Tesar further meet the claim limitations as follow.
The endoscope or exoscope of claim 21 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], further comprising a window (i.e. the exit window ( e.g., lens or transparent window)) [Tesar: para. 1239] hermetically sealed to the distal end of the shaft (i.e. a single optical path extending from the distal end of the endoscope to the proximal end of the endoscope) [Kazakevich: col. 1, line 20-22; Fig. 5].
Kazakevich, Itkowitz, Tesar, and Tokunaga does not explicitly disclose the following claim limitations (Emphasis added).
The endoscope or exoscope of claim 28, further comprising a window hermetically sealed to the distal end of the shaft.
However, in the same field of endeavor Barbado further discloses the claim limitations and the deficient claim limitations as follows:
a window hermetically sealed to the distal end of the shaft (i.e. A transparent element or window 60 is attached to a distal end of the sheath 70, such as by adhesive, to an inner wall 80 of tube 72, for example, to form a fluid tight seal) [Barbado: para. 0072].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich, Itkowitz, Tesar, and Tokunaga r with Barbado to install a sealed window at the distal end.  
Therefore, the combination of Kazakevich, Itkowitz, Tesar, and Tokunaga with Barbado will protect components inside the interior of the shaft.

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kazakevich (US Patent 9,204, 787 B2), (“Kazakevich”), in view of Itkowitz et al. (US Patent 10,548,459 B2), (“Itkowitz”), in view of Tesar (US Patent Application Publication 2017/0143442 A1), (“Tesar”), in view of Tokunaga et al. (US Patent 7,130,116 B2), (“Tokunaga”), in view of Bowen et al. (US Patent 10,900,030 B2), (“Bowen”).
Regarding claim 24, Kazakevich, Itkowitz, Tesar, and Tokunaga meet the claim limitations as set forth in claim 28.
Kazakevich and Tesar further meet the claim limitations as follow.
The apparatus of claim 13 (i.e. 360 degree panning stereo endoscope) [Kazakevich: col. 2, line 11], wherein the first objective (i.e. an objective lens) [Kazakevich: col. 1, line 24; Figs. 2A-2D] comprises a first part and a second part, and during translational movement (i.e. In some embodiments, the movement control system 10100 can be configured for non-planar translation and/or translation along more than one plane. In some embodiments, for example, a tip and tilt stage provides angular motion. A rotary stage can also be used to provide rotary motion) [Tesar: para. 1239] of the first part the second part has different or no translational movement.
Kazakevich, Itkowitz, Tesar, and Tokunaga does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus of claim 13, wherein the first objective comprises a first part and a second part, and during translational movement of the first part the second part has different or no translational movement.
However, in the same field of endeavor Bowen further discloses the claim limitations and the deficient claim limitations as follows:
wherein the first objective comprises a first part (i.e. the translating objective lens group (L4)) [Bowen: col. 41, line 45; Fig. 42] and a second part (i.e. the stationary objective lens group (L3)) [Bowen: col. 41, line 44; Fig. 42], and during translational movement of the first part (i.e. the translating objective lens group (L4)) [Bowen: col. 41, line 45; Fig. 42] the second part has different or no translational movement (i.e. the stationary objective lens group (L3)) [Bowen: col. 41, line 44; Fig. 42].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kazakevich, Itkowitz, Tesar, and Tokunaga with Bowen to install the image device of Bowen as an objective.  
Therefore, the combination of Kazakevich, Itkowitz, Tesar, and Tokunaga with Bowen will enable the system to detect different fluorophores [Bowen: col 42, line 1-3]. 
                                                                                                                               
Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488